United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Merrifield, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1765
Issued: March 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On August 20, 2012 appellant filed a timely appeal from a June 4, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this claim.2
ISSUE
The issue is whether appellant sustained a medical condition in the performance of duty
on April 17, 2006.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. The Board, however, may only review evidence that was in the
record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued
September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281
(2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

FACTUAL HISTORY
On April 25, 2006 appellant, then a 68-year-old clerk, filed a traumatic injury claim
alleging that on April 17, 2006 she injured her left leg when an unsecured gate fell on her leg.
She stopped work on April 18, 2006 and returned to work on April 20, 2006. Also submitted
were a statement from appellant describing the injury, an April 17, 2006 employer health unit
report noting the history of injury and that appellant’s left leg was swollen and an April 18, 2006
disability certificate from Dr. F. Rose Jahroumi, a Board-certified family practitioner who noted
examining appellant for a left leg injury sustained at work. Thereafter, the claim was dormant
until April 2012 when appellant submitted physical therapy requests.
In an April 26, 2012 letter, OWCP advised appellant that it required additional medical
evidence in support of her claim. It requested a comprehensive medical report from a physician
which includes a history of the claimed work injury and which diagnoses a medical condition
causally related to the claimed work injury and contains medical rationale for the opinion
provided. Appellant was given 30 days to submit the requested information.
Appellant submitted an April 23, 2012 statement noting that she was submitting medical
documentation for her left knee and leg injury. In medical reports dated August 20, 2010 and
May 23, 2011, Dr. Mark Madden, a Board-certified orthopedic surgeon, noted that appellant had
some left knee pain from her previous work injury. No diagnosis or work history was provided.
In a September 4, 2009 report, Dr. George Aguiar, a Board-certified orthopedic surgeon,
noted that appellant presented with left knee pain which increased while gardening in her yard.
An impression of patellofemoral degenerative joint disease and patellofemoral pain syndrome
was provided from x-rays of the left knee. Appointment records from December 9, 16 and 23,
2009 reveal that appellant was provided injections in her left knee for osteoarthrosis. Also
submitted were physical therapy records, magnetic resonance imaging (MRI) scan tests of
appellant’s left knee dated April 16, 2008 and January 11, 2012 and a November 19, 2008 left
knee operative report for partial medial and lateral meniscal tears with osteoarthritis of left knee.
By decision dated June 4, 2012, OWCP denied appellant’s claim on the basis that causal
relationship was not established. It noted that the evidence submitted was insufficient to
establish that the medical condition was causally related to the accepted work event.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

2

compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.5 The second component of fact of
injury is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.6
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.8
ANALYSIS
OWCP accepted that on April 17, 2006 appellant experienced the claimed event of an
unsecured gate falling on her left leg. The Board finds, however, that the medical evidence is
insufficient to establish that she sustained a left knee or leg injury on or about April 17, 2006
causally related to the claimed incident.
As noted, after filing the claim in 2006, the matter was dormant until 2012. On April 18,
2006 Dr. Jahroumi took appellant off work on April 18, 2006 for an injury to her left leg at

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

Id.

7

Leslie C. Moore, 52 ECAB 132 (2000).

8

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

3

work.9 However, Dr. Jahroumi provided no clear diagnosis and did not address how an injury
was caused by particular work factors. Thus, this report is of limited probative value.10
The reports of diagnostic testing, the November 19, 2008 left knee operative report and
Dr. Aguiar’s September 4, 2009 report are insufficient to establish the claim as they do not
specifically address causal relationship between the April 17, 2006 work incident and a
diagnosed medical condition.11 Moreover, Dr. Aguiar’s report indicates that appellant’s left knee
pain increased while doing yard work. Appellant presented no medical evidence from a
physician providing a reasoned opinion that explains why her current left knee condition is
causally related to the April 17, 2006 work incident. The need for medical reasoning is
particularly important since the claim was dormant for a number of years after 2006. Thus, the
medical reports submitted are insufficient to establish appellant’s claim.
Appellant also submitted physical therapy records in support of her claim. However, lay
individuals such as physician’s assistants, nurses and physical therapists are not competent to
render a medical opinion under FECA.12 Thus, records from nonphysicians are of no probative
medical value in establishing the claim.
Consequently, the medical evidence is insufficient to establish a causal relationship
between specific factors or conditions of employment and the diagnosed medical conditions.
On appeal, appellant contended that the medical evidence supported her left leg
conditions. However, as noted above, the medical evidence is insufficient to establish that the
April 17, 2006 incident caused or aggravated a diagnosed medical condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

9

The employing establishment’s health unit’s April 17, 2006 treatment record cannot be considered as probative
medical evidence as there is no indication that it was signed by a physician. The Board has held that a medical
report may not be considered as probative medical evidence if there is no indication that the person completing the
report qualifies as a physician as defined in 5 U.S.C. § 8101(2). C.B., Docket No. 09-2027 (issued May 12, 2010).
10

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
11

Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of diminished probative value on the issue of causal relationship).
12

David P. Sawchuk, 57 ECAB 316 (2006). See 5 U.S.C. § 8101(2) (defines the term “physician” as used in
FECA).

4

CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a medical condition causally related to her April 17, 2006 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 4, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 1, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

